            Case 1:15-cv-12939-LTS Document 1132 Filed 02/11/19 Page 1 of 4

                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                             )
CASUALTY INSURANCE COMPANY, and                       )
THE COMMERCE INSURANCE COMPANY,                       )
     Plaintiffs/Counterclaim Defendants,              )
                                                      )
       v.                                             )
                                                      )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,                 )
et als.,                                              )
         Defendants,                                  )
                                                      )
       and                                            )
                                                      )
LAW OFFICES OF JEFFREY S. GLASSMAN                    )
LLC,                                                  )
     Defendant/Counterclaim Plaintiff.                )


  PLAINTIFFS/DEFENDANTS-IN-COUNTERCLAIM, METROPOLITAN PROPERTY
   AND CASUALTY INSURANCE COMPANY AND THE COMMERCE INSURANCE
    COMPANY’S MOTION FOR PROTECTIVE ORDER REGARDING ATTORNEY-
     CLIENT PRIVILEGED AND WORK-PRODUCT PROTECTED DOCUMENTS
 INADVERTENTLY DISCLOSED BY THE NATIONAL INSURANCE CRIME BUREAU
   PURSUANT TO A SUBPOENA ISSUED BY THE DEFENDANT, LAW OFFICES OF
                      JEFFREY S. GLASSMAN, LLC

       NOW COME the Plaintiffs/Defendants-in-Counterclaim, Metropolitan Property and

Casualty Insurance Company (“Metropolitan”) and The Commerce Insurance Company

(“Commerce”)(collectively “the Plaintiffs”), and pursuant to Fed. R. Civ. P. 26, hereby

respectfully request that the Court enter a protective order, requiring the Defendants in this matter

to adhere to the terms of the Amended Protective Order [Doc. No. 700] and Fed. R. Civ. P.

26(b)(5)(B) with respect to documents inadvertently produced by the National Insurance Crime

Bureau (“NICB”) over which the Plaintiffs claim attorney-client privilege and work-product

protection.
         Case 1:15-cv-12939-LTS Document 1132 Filed 02/11/19 Page 2 of 4

       The Plaintiffs also respectfully request that the Court order the Defendants to return and/or

destroy all attorney-client privileged and/or work-product protected materials received pursuant to

the Glassman Defendants’ subpoena to the NICB, as required by the Clawback provisions found in

the Court’s Amended Protective Order [Doc. No. 700], and to follow the provisions of Fed. R. Civ.

P. 26(b)(5)(B) with respect to the inadvertent disclosure of privileged information.

       WHEREFORE, For the above-state reasons and for those set forth more fully in the

Plaintiffs’ contemporaneously filed Memorandum of Law, the Plaintiffs/Defendants-in-

Counterclaim, Metropolitan Property and Casualty Insurance Company and The Commerce

Insurance Company respectfully request that this Honorable Court enter a protective order affirm

the Plaintiffs’ assertions of attorney-client privilege and work-product protection for the SIU

reports inadvertently disclosed by the NICB, pursuant to a subpoena issued by the Glassman Law

Office. The Plaintiffs also request that Court order the Defendants to return all privileged and/or

work-product protected documents which the NICB inadvertently produced, remove the same

from any servers, and destroy any copies of the same. The Plaintiffs request any further relief the

Court deems just and appropriate.

                             REQUEST FOR ORAL ARGUMENT




                                                  2
        Case 1:15-cv-12939-LTS Document 1132 Filed 02/11/19 Page 3 of 4

                                           Respectfully submitted,
                                           By the Plaintiffs/
                                           Defendants-in-Counterclaim,
                                           Metropolitan Property and Casualty
                                           Insurance Company, and
                                           The Commerce Insurance Company,
                                           By their attorneys,

                                           s/ Nicholas J. Pompeo
                                           Glenda H. Ganem
                                           BBO No. 564374
                                           gganem@mhg-pc.com
                                           Peter R. Houston
                                           phouston@mhg-pc.com
                                           BBO No. 681915
                                           Nicholas J. Pompeo
                                           npompeo@mhg-pc.com
                                           BBO No. 682361
                                           McGovern, Houston & Ganem, P.C.
                                           21 Merchants Row, 4th Floor
                                           Boston, MA 02109
                                           (617) 723-1444
Date: February 11, 2019




                                       3
         Case 1:15-cv-12939-LTS Document 1132 Filed 02/11/19 Page 4 of 4

                                  CERTIFICATE OF SERVICE

        I, Nicholas J. Pompeo, Esq., attorney for the Plaintiffs, Metropolitan Property and Casualty
Insurance Company and The Commerce Insurance Company, hereby certify that this document,
filed through the ECF system, will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF) and/or served in compliance with the Fed.R.Civ.P. A
copy of the foregoing document will also be served on February 12, 2019 on the following
individuals via first-class mail postage prepaid to the following addresses:

Mr. Tony Ramos                                               Mr. Kenneth Ramos
22 Childs Street, Apt. 2                                     2132 Crane Brook Way
Lynn, MA 01905                                               Peabody, MA 01960

Metro Coach, Inc.                                            Savin Hill Family Chiropractic, Inc.
c/o Mr. Tony Ramos                                           c/o Mr. Kenneth Ramos
22 Childs Street, Apt. 2                                     2132 Crane Brook Way
Lynn, MA 01905                                               Peabody, MA 01960

Logan Chiropractic, Inc.
c/o Mr. Kenneth Ramos
2132 Crane Brook Way
Peabody, MA 01960


                                                      /s/ Nicholas J. Pompeo
                                                      Nicholas J. Pompeo, Esq.

Dated: February 11, 2019


                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1 and 37.1

         I, Nicholas J. Pompeo, Esq., attorney for the Plaintiffs/Defendants-in-Counterclaim,
Metropolitan Property and Casualty Insurance Company and the Commerce Insurance Company,
certify that the Plaintiffs have attempted to confer with the Defendants in this matter concerning
the foregoing disputes, as demonstrated by Exhibit B to the contemporaneously filed
Memorandum of Law. However, none of the Defendants responded to the Plaintiffs’ request for a
conference within the time allotted by Local Rule 37.1(b).


                                                      /s/ Nicholas J. Pompeo
                                                      Nicholas J. Pompeo, Esq.




                                                  4
